DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/JP2018/025279 filed 07/03/2018, which claims benefit of the provisional application No. 62528451, filed 07/04/2017, has been received and acknowledged. 

Citation of Relevant Prior Art
U.S. Patent No. 4,288,260, Senno et al., Sept. 8th 1981
U.S. Patent No. 5,786,762, Liu et al., Jul 28th 1998
U.S. Patent No. 1,747,145, Schumacher et al., Feb. 11th 1930
U.S. 2014/0104024, Herzer et al., Apr. 17th 2014
U.S. Patent No. 5,650,023, Hasegawa et al., Jul. 22nd 1997

Response to Arguments
The nonstatutory double patenting rejection over co-pending application no. 16/626,514 has been withdrawn in view of the terminal disclaimer filed 08/10/2022. 
Applicant’s arguments regarding the rejection of Claims 1-6 under 35 U.S.C. § 103 over Francoeur (U.S. 2013/0139929) in view of Raybould (U.S. Patent No. 4,782,994) and Uedaira (U.S. Patent No. 4,311,539) have been fully considered but are not persuasive. 
Applicant argues that one of ordinary skill would not combine Francoeur with Uedaira’s teachings as Uedaira allegedly teaches away from a composition consisting of Fe, B, Si, and C. The examiner is not persuaded by this argument and respectfully points out that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See MPEP 2145 (III). In this case, Uedaira teaches that decreasing the temperature at rates from 100°C/s to 500°C/sec (column 3, lines 20-25), and this rate allows for permeability that is sufficiently high for core materials of magnetic transducer heads (column 3, lines 15-16). Thus, the material that Uedaira is using is not considered to invalidate the reference since the reference is still drawn to amorphous alloys wherein iron is a primary constituent (e.g., column 2, lines 62-64), and further the reference is being relied upon for a methodology on how to heat treat amorphous alloys rather than the specific alloy being heat treated. 
Applicant argues that Yoshizawa no longer teaches the limitations as recited within amended claim 7 based off how paragraphs [0089], and [0100] define said limitations. The examiner is not persuaded by this argument and respectfully points out that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See MPEP 2145(VI).
The examiner presents instant Figures 2, and 3 compared to Figure 2 of Yoshizawa below to show how the amended feature of “wherein each undulation has an apex and a flanking slope declining to a recess at respective sides of the apex” is still taught by Yoshizawa since this amendment, is interpreted as generally defining the shape of the feature. Again, the examiner points out that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See MPEP 2145(VI).

    PNG
    media_image1.png
    618
    523
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Francoeur (U.S. 2013/0139929, previously cited) in view of Raybould (U.S. Patent No. 4,782,994, previously cited) and Uedaira (U.S. Patent No. 4,311,539, previously cited).

Regarding Claim 1, Francoeur teaches a system and method for treating a Fe-based amorphous alloy ribbon (abstract). Francoeur teaches a composition formula consisting of Fe, Si, B, C, and unavoidable impurities and shown below (paragraph [0077]):
Fe100-a-bBaSibCc
wherein a and b represent an atomic fraction in the composition and satisfy the following ranges, and c represents an atomic fraction of C with respect to a total 100.0 atom% of Fe, Si, and B, and satisfies the following ranges (paragraph [0077]):
8.0 atom% ≤ a ≤ 18.0 atom%,
0 atom% ≤ b ≤ 5.0 atom%,
0 atom% ≤ c ≤ 3.0 atom%,
80.0 atom% ≤ (100-a-b) ≤ 84.0 atom%,
Francoeur teaches increasing a temperature of the Fe-based amorphous alloy ribbon to a target maximum temperature that is above 450°C without reaching onset crystallization (paragraph [0076]) in a state in which the amorphous alloy ribbon is tensioned with a tensile stress of from 25 MPa to 100 MPa (paragraph [0102]) during both the heating and cooling (paragraphs [0099], and [0117]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Francoeur teaches decreasing a temperature of the heated Fe-based amorphous alloy ribbon from the target maximum temperature to a temperature of a heat transfer medium for a temperature-decreasing (paragraph [0117]).
However, Francoeur does not teach an average temperature increase rate to the target maximum temperature being from 50°C/sec to less than 800°C/sec. Francoeur does not teach decreasing at an average decrease rate of from 120°C/sec to less than 600°C/sec.
Raybould teaches a method and apparatus for the continuous in-line annealing of an amorphous strip (abstract). Raybould teaches an average temperature increase rate to a target temperature being from 100°C/sec to 10000°C/sec (column 8, lines 58-61) to a temperature of between 420°C and 510°C (column 6, lines 60-61). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05(I). Raybould teaches this feature, in part, allows for the avoiding of embrittlement (column 2, lines 20-28)
Uedaira teaches a method for manufacturing a high permeability amorphous magnetic alloy (abstract). Uedaira teaches performing an annealing heat treatment on an amorphous metal ribbon and then decreasing the temperature at rates from 100°C/s to 500°C/sec (column 3, lines 20-25). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05(I). Uedaira teaches this feature, in part, allows for permeability that is sufficiently high for core materials of magnetic transducer heads (column 3, lines 15-16). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Francoeur with the concepts of Raybould with the motivation of avoiding embrittlement; and the concepts of Uedaira with the motivation of enabling sufficiently high permeability to be achieved. 
Regarding Claim 2, Francoeur is relied upon for the reasons given above in addressing claim 1. However, Francoeur does not teach an average temperature increase rate to the target maximum temperature being from 60°C/sec to less than 760°C/sec. Francoeur does not teach decreasing at an average decrease rate of from 190°C/sec to less than 500°C/sec.
Raybould teaches a method and apparatus for the continuous in-line annealing of an amorphous strip (abstract). Raybould teaches an average temperature increase rate to a target temperature being from 100°C/sec to 10000°C/sec (column 8, lines 58-61) to a temperature of between 420°C and 510°C (column 6, lines 60-61). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05(I). Raybould teaches this feature, in part, allows for the avoiding of embrittlement (column 2, lines 20-28)
Uedaira teaches a method for manufacturing a high permeability amorphous magnetic alloy (abstract). Uedaira teaches performing an annealing heat treatment on an amorphous metal ribbon and then decreasing the temperature at rates from 100°C/s to 500°C/sec (column 3, lines 20-25). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05(I). Uedaira teaches this feature, in part, allows for permeability that is sufficiently high for core materials of magnetic transducer heads (column 3, lines 15-16). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Francoeur with the concepts of Raybould with the motivation of avoiding embrittlement; and the concepts of Uedaira with the motivation of enabling sufficiently high permeability to be achieved. 
Regarding Claim 3, Francoeur teaches the Fe-based amorphous alloy ribbon is tensioned with a tensile stress of from 25 MPa to 100 MPa (paragraph [0102]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05(I).
Regarding Claim 4, Francoeur teaches (100-a-b) satisfying the following range: 80.0 atom% ≤ (100-a-b) ≤ 84.0 atom% (paragraph [0077]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05(I).
Regarding Claim 5, Francoeur teaches the increase of temperature in the temperature increasing step and the decrease of temperature in the temperature decreasing being performed by allowing the Fe-based amorphous alloy ribbon to travel in a tensioned state (e.g., Francoeur teaches first tensioning the Fe-based alloy ribbon within paragraph [0025], and then heating and cooling the Fe-based ribbon within paragraphs [0026]-[0027] thus meeting this limitation). Francoeur teaches bringing the Fe-based amorphous alloy ribbon that is travelling into contact with a heat transfer medium (paragraphs [0080]-[0088]). 
Regarding Claim 6, Francoeur teaches a contact surface of the heat transfer medium that increases the temperature of the Fe-based amorphous alloy ribbon that is traveling and a contact surface of the heat transfer medium that decreases the temperature of the Fe-based amorphous alloy ribbon that is travelling being arranged using rollers (paragraphs [0080]-[0088]; Figures 1-6). However, Francoeur does not teach an embodiment wherein this occurs in a flat plane. 
Raybould teaches the arrangement of the heat transfer mediums that increase and decrease the temperature of an amorphous alloy ribbon being arranged in a flat plane (column 6, lines 35-39; Figure 1). Raybould teaches this arrangement, in part, allows for the processing of amorphous alloy ribbons to become more efficient and economical (column 2, lines 5-8). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Francoeur with the concepts of Raybould with the motivation of allowing for a more efficient and economical process to be performed. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa (U.S. 2013/0314198, previously cited).

Regarding Claim 7, Yoshizawa teaches a method for producing rapidly quenched Fe-based amorphous alloy ribbons (abstract). Yoshizawa teaches an amorphous alloy ribbon, comprising undulations at both widthwise ends of the ribbon (Figure 1; paragraph [0035]). Yoshizawa teaches a height of the undulations as being between 0.3 µm to 7 µm (paragraph [0039]), and a width being between 1 mm and 5 mm (paragraph [0038]). Yoshizawa teaches the height is an average value of a plurality of heights including the height of protruding apexes of undulations disposed arbitrary regions of a 50 mm long segment (thus meeting the instant limitation of “at a position 10 mm away form, in an in-plane direction, the one widthwise edge of the amorphous alloy ribbon; and heights of protruding apexes of undulations disposed at a position 10 mm away from, in the in-plane direction, the opposite widthwise edge of the amorphous alloy ribbon” since a 50 mm segment would necessarily include the aforementioned positions) (paragraph [0039]). 
	With respect to the limitation of “the width w is an average width of the undulations” the examiner points out that Yoshizawa does not explicitly recite the term “average”. However, it would have been obvious to one of ordinary skill to recognize that the longitudinal intervals L within paragraph [0038], of which recite a range between 1 mm and 5 mm necessarily include an average within this range.
Thus, by using an average height h of 3.35 µm (e.g., 7 µm - 0.3 µm / 2 = 3.35 µm); and an average width of 2mm (e.g., 5 mm - 1 mm / 2 = 2 mm), the term “100×h/w” would be 100×0.00335/2=0.17 and thus meeting the limitation within the instant claim of “0.1≤100×h/w≤1.5”. "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions , the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03.
With respect to the feature of “wherein each undulation has an apex and a flanking slope declining to a recess at respective sides of the apex” - the examiner points out the following. The examiner presents instant Figures 2, and 3 compared to Figure 2 of Yoshizawa below to show how the amended feature of “wherein each undulation has an apex and a flanking slope declining to a recess at respective sides of the apex” is still taught by Yoshizawa since this amendment, is interpreted as generally defining the shape of the feature. 

    PNG
    media_image1.png
    618
    523
    media_image1.png
    Greyscale


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa (U.S. 2013/0314198, previously cited) in view of Ogawa (U.S. 2012/0048428). 

Regarding Claim 7, Yoshizawa teaches a method for producing rapidly quenched Fe-based amorphous alloy ribbons (abstract). Yoshizawa teaches an amorphous alloy ribbon, comprising undulations at both widthwise ends of the ribbon (Figure 1; paragraph [0035]). Yoshizawa teaches a height of the undulations as being between 0.3 µm to 7 µm (paragraph [0039]), and a width being between 1 mm and 5 mm (paragraph [0038]). Yoshizawa teaches the height is an average value of a plurality of heights including the height of protruding apexes of undulations disposed arbitrary regions of a 50 mm long segment (thus meeting the instant limitation of “at a position 10 mm away form, in an in-plane direction, the one widthwise edge of the amorphous alloy ribbon; and heights of protruding apexes of undulations disposed at a position 10 mm away from, in the in-plane direction, the opposite widthwise edge of the amorphous alloy ribbon” since a 50 mm segment would necessarily include the aforementioned positions) (paragraph [0039]). 
	With respect to the limitation of “the width w is an average width of the undulations” the examiner points out that Yoshizawa does not explicitly recite the term “average”. However, it would have been obvious to one of ordinary skill to recognize that the longitudinal intervals L within paragraph [0038], of which recite a range between 1 mm and 5 mm necessarily include an average within this range.
Thus, by using an average height h of 3.35 µm (e.g., 7 µm - 0.3 µm / 2 = 3.35 µm); and an average width of 2mm (e.g., 5 mm - 1 mm / 2 = 2 mm), the term “100×h/w” would be 100×0.00335/2=0.17 and thus meeting the limitation within the instant claim of “0.1≤100×h/w≤1.5”. "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions , the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03.
With respect to the feature of “wherein each undulation has an apex and a flanking slope declining to a recess at respective sides of the apex”, and in alternative to the argument given above using Yoshizawa alone, the examiner presents Ogawa. 
Ogawa teaches a ferromagnetic amorphous alloy ribbon consisting of Fe, Si, B, and C (abstract). Ogawa teaches the ribbon as forming periodic undulations (Figure 3, paragraphs [0020], and [0030]-[0031]). Ogawa teaches this feature allows for the calculation of the ribbon surface tension (paragraphs [0030]-[0031]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshizawa with the concepts of Ogawa with the motivation of enabling surface tension to be calculated. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa (U.S. 2013/0314198, previously cited) in view of Branagan (U.S. Patent No. 8,497,027).  

Regarding Claim 7, Yoshizawa teaches a method for producing rapidly quenched Fe-based amorphous alloy ribbons (abstract). Yoshizawa teaches an amorphous alloy ribbon, comprising undulations at both widthwise ends of the ribbon (Figure 1; paragraph [0035]). Yoshizawa teaches a height of the undulations as being between 0.3 µm to 7 µm (paragraph [0039]), and a width being between 1 mm and 5 mm (paragraph [0038]). Yoshizawa teaches the height is an average value of a plurality of heights including the height of protruding apexes of undulations disposed arbitrary regions of a 50 mm long segment (thus meeting the instant limitation of “at a position 10 mm away form, in an in-plane direction, the one widthwise edge of the amorphous alloy ribbon; and heights of protruding apexes of undulations disposed at a position 10 mm away from, in the in-plane direction, the opposite widthwise edge of the amorphous alloy ribbon” since a 50 mm segment would necessarily include the aforementioned positions) (paragraph [0039]). 
	With respect to the limitation of “the width w is an average width of the undulations” the examiner points out that Yoshizawa does not explicitly recite the term “average”. However, it would have been obvious to one of ordinary skill to recognize that the longitudinal intervals L within paragraph [0038], of which recite a range between 1 mm and 5 mm necessarily include an average within this range.
Thus, by using an average height h of 3.35 µm (e.g., 7 µm - 0.3 µm / 2 = 3.35 µm); and an average width of 2mm (e.g., 5 mm - 1 mm / 2 = 2 mm), the term “100×h/w” would be 100×0.00335/2=0.17 and thus meeting the limitation within the instant claim of “0.1≤100×h/w≤1.5”. "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions , the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03.
With respect to the feature of “wherein each undulation has an apex and a flanking slope declining to a recess at respective sides of the apex”, and in alternative to the argument given above using Yoshizawa alone, the examiner presents Branagan. 
Branagan teach the utilization of amorphous Fe-based alloys in sheet honeycomb structures (abstract). Branagan teaches that undulations, as shown within Figure 2 having an apex and a flanking slope declining to a recess at respective sides of the apex, enables thin ribbons of amorphous Fe-based alloys to achieve enhanced structural properties including strength and ductility (column 3, lines 1-5). The examiner presents instant Figures 2, and 3 compared to Figure 2 of Branagan to show how this feature is being interpreted in view of the teachings cited by Branagan. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshizawa with the concepts of Branagan with the motivation of achieving enhanced structural properties including strength and ductility. 

    PNG
    media_image2.png
    685
    585
    media_image2.png
    Greyscale


Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L HECKMAN/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735